Title: General Orders, 27 November 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Newburgh Wednesday November 27th 1782
                     Parole Gibralter.
                     Countersigns Hannover,Ilchester
                  
                  For the day tomorrow  Lt Colonel Hull, & Major Morrill.For duty the 2dNewhampshire regiment.The honorable the Congress have been pleased to pass the following Resolve.
                  By the United States in Congress assembled
                  November 12th 1782.
                  Whereas no Provision has been made by Congress for the Geographers to the Armies of the United States, therefore 
                  Resolved
                  That the Geographer to the Main army and the Geographer to the Southern Department be each of them allowed Sixty dollars per month three rations per day forage for two saddle horses, one two horse covered waggon, six dollars & two thirds of a dollar per month for a Servant for whom they shall be entitled to draw one ration per day and the cloathing allowed to a private soldier.
                  That the Assistant Geographers if such officer shall be judged necessary by the Commander in chief be allowed Thirty dollars per month one ration per day and forage for one Saddle horse.
                  That when Chain bearers shall be employed not being soldiers they shall each be allowed half a dollar per day.
                  The Cloathier general having reported that he can make a distribution of shoes, stockings, and a few blankets to the troops, the regimental Paymasters are directed to call for their respective proportions.
                  The Commander in Chief has the pleasure of announcing that a delivery of two shirts per man will shortly be made to the whole Army.
                  Tomorrow being Thanksgiving day a Gill of West India rum per man is to be delivered to the troops.
                  The Fatigue party from the 10th Massa. regimt employed in removing military Stores from Fishkill landing & Fishkill are to be releived this afternoon by a like number from the 9th—The 10th regiment being to march to Verplankspoint tomorrow to assist in repairing the Fortyfications at that post—Colonel Tupper will please to apply at Head Quarters this evening for instructions.
               